 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of the 16th day of August, 2016, by and among Advaxis, Inc., a Delaware
corporation (the “Company”) and the purchaser executing the purchase signature
page attached hereto (the “Purchaser”);

 

WHEREAS, the Company has prepared and filed with the Securities and Exchange
Commission (the “SEC”), in accordance with the provisions of the Securities Act
of 1933, as amended (the “Securities Act”), and the applicable rules and
regulations thereunder, a registration statement on Form S-3 (Commission File
No. 333-203497), including a prospectus, relating to the shares to be issued and
sold pursuant to this Agreement. The term “Registration Statement” as used
herein refers to such registration statement (including all financial schedules
and exhibits), as amended or as supplemented and includes information contained
in the form of final prospectus and supplements thereto (the “Prospectus”) filed
with the SEC pursuant to Rule 424(b) of the rules under the Securities Act and
deemed to be part thereof at the time of effectiveness (the “Effective Date”)
pursuant to Rule 430A of the rules under the Securities Act; and

 

WHEREAS, the Company intends to pay each of Jefferies LLC, Barclays Capital
Inc., Cantor Fitzgerald & Co. and Guggenheim Securities, LLC (collectively, the
“Placement Agents”) a fee in respect of the sale of Shares (as defined below) to
Purchaser, and the Company has entered into a Placement Agency Agreement (the
“Placement Agency Agreement”) with Jefferies LLC and Barclays Capital Inc., as
representatives (the “Representatives”) of the Placement Agents, that contains
certain customary representations, warranties, covenants and agreements of the
Company for the benefit of the Placement Agents alone.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Purchaser agree as
follows:

 

ARTICLE I

PURCHASE AND SALE

 

1.1 Closing. Purchaser shall purchase from the Company, and the Company shall
issue and sell to Purchaser, a number of shares (the “Shares”) of common stock
of the Company, par value $0.001 (the “Common Stock”), equal to Purchaser’s
subscription amount as set forth on the signature page hereto (the “Subscription
Amount”) divided by the Purchase Price (as defined below). Upon satisfaction of
the conditions set forth in Section 1.3, the closing shall occur at the offices
of the Company on August 19, 2016, or at such other place or on such other date
as the parties shall mutually agree (the “Closing”). By executing this
Agreement, Purchaser consents and agrees to any later date and time for the
Closing agreed to by the Company and the Representatives.

 

1.2 Per Share Purchase Price. The per share purchase price shall be equal to
$13.50 (the “Purchase Price”).

 

1.3 Closing Conditions.

 

(a) As a condition to the Purchaser’s obligation to close, at the Closing, the
Company shall have satisfied each of the conditions set forth below or shall
deliver or cause to be delivered to Purchaser the items set forth below, as
appropriate:

 

(i) this Agreement duly executed by the Company;

 

(ii) within five (5) business days of the Closing, a certificate evidencing the
Shares, registered in the name of Purchaser (unless such shares have been
previously issued to Purchaser through the book-entry facilities of The
Depository Trust Company);

 

   

 

 

(iii) the representations and warranties made by the Company herein shall be
true and correct in all material respects on the date made and on the date of
the Closing;

 

(iv) all covenants, agreements and conditions contained in this Agreement to be
performed by the Company on or prior to the date of the Closing shall have been
performed or complied with in all material respects;

 

(v) no statute, regulation, executive order, decree, ruling or injunction shall
have been enacted, promulgated, endorsed or threatened or is pending by or
before any governmental authority of competent jurisdiction which prohibits or
threatens to prohibit the consummation of the transaction contemplated by this
Agreement; and

 

(vi) the Company shall have filed an application with The Nasdaq Stock Market
for the listing of the Shares.

 

(b) As a condition to the Company’s obligation to close, at the Closing,
Purchaser shall have satisfied each of the conditions set forth below or shall
deliver or cause to be delivered to the Company the items set forth below, as
appropriate:

 

(i) this Agreement duly executed by Purchaser;

 

(ii) the Subscription Amount by wire transfer to the account of the Company as
set forth on the signature pages hereto;

 

(iii) the representations and warranties made by Purchaser herein shall be true
and correct in all material respects on the date made and on the date of the
Closing;

 

(iv) Purchaser shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by Purchaser at or before
the Closing; and

 

(v) no statute, regulation, executive order, decree, ruling or injunction shall
have been enacted, promulgated, endorsed or threatened or is pending by or
before any governmental authority of competent jurisdiction which prohibits or
threatens to prohibit the consummation of the transaction contemplated by this
Agreement.

 

(c) As of the date of the Closing, there shall have been no Material Adverse
Effect (as defined below) with respect to the Company since the date hereof.

 

(d) Purchaser’s obligation to purchase the Shares will be subject to the
termination rights set forth in the Placement Agency Agreement having not been
exercised.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES

 

2.1 Representations and Warranties of the Company. Except as set forth in the
Company’s public filings under the Securities Exchange Act of 1934, as amended,
the Company hereby makes the following representations and warranties as of the
date hereof and as of the date of the Closing to Purchaser:

 

(a) Organization and Qualification. The Company is an entity duly incorporated,
validly existing and in good standing under the laws of the State of Delaware,
with the requisite corporate power and authority to own and use its properties
and assets and to carry on its business as currently conducted. The Company is
duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by the Company makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not have or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of this
Agreement, (ii) a material adverse effect on the results of operations, assets,
business or financial condition of the Company, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under this Agreement (any of (i), (ii) or (iii), a
“Material Adverse Effect”).

 

 2 

 

 

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder. The
execution and delivery of this Agreement by the Company and the consummation by
it of the transactions contemplated hereby have been duly authorized by all
necessary corporate action on the part of the Company and no further action is
required by the Company in connection therewith. This Agreement has been (or
upon delivery will have been) duly executed by the Company and, when delivered
in accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.

 

(c) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not and will not (i) conflict with or violate any provision of the
Company’s Amended and Restated Certificate of Incorporation or Amended and
Restated Bylaws, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a Company debt or otherwise) or
other understanding to which the Company is a party or by which any property or
asset of the Company is bound or affected, or (iii) result in a violation of any
law, rule, regulation, order, judgment, injunction, decree or other restriction
of any court or governmental authority to which the Company is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company is bound or affected; except in the case of
each of clauses (ii) and (iii), such as would not have or reasonably be expected
to result in a Material Adverse Effect.

 

(d) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other person in connection with the execution,
delivery and performance by the Company of this Agreement, other than (i) the
filing with the SEC of a Form 8-K and prospectus supplement relating to the
Registration Statement, and applicable Blue Sky filings, if any, and (ii) such
as have already been obtained.

 

(e) Capitalization. All of the outstanding shares of the Company’s Common Stock
are, and all of the Shares, when issued, will be, duly authorized, validly
issued, fully paid and nonassessable, and free and clear of all liens created by
the Company, and all such shares were, and the Shares, will be issued in
material compliance with all applicable federal and state securities laws,
including available exemptions therefrom, and none of such issuances were, and
the issuance of the Shares will not be, made in violation of any pre-emptive or
other rights. The Company has reserved from its duly authorized capital stock
the number of shares of Common Stock issuable pursuant to this Agreement. The
issuance of the Shares will not trigger any anti-dilution rights of any existing
securities of the Company.

 

(f) Registration Statement. The Registration Statement has become effective
under the Securities Act, and no stop order suspending the effectiveness of the
Registration Statement is in effect, and no proceedings for such purpose are
pending before or threatened by the SEC; and any request on the part of the SEC
for additional information has been complied with.

 

 3 

 

 

2.2 Representations and Warranties of Purchaser. Purchaser hereby represents and
warrants as of the date hereof and as of the date of the Closing to the Company
as follows:

 

(a) Organization; Authority. If Purchaser is not a natural person, such
Purchaser is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization with full right,
corporate, limited liability or partnership power and authority to enter into
and to consummate the transactions contemplated by this Agreement and otherwise
to carry out its obligations hereunder. The execution, delivery and performance
by Purchaser of the transactions contemplated by this Agreement has been duly
authorized by all necessary corporate or similar action on the part of
Purchaser. This Agreement to which it is a party has been duly executed by
Purchaser, and when delivered by Purchaser in accordance with the terms hereof,
will constitute the valid and legally binding obligation of Purchaser,
enforceable against it in accordance with its terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

 

(b) Information; Confidentiality. Purchaser and its advisors, if any, have been
furnished with all publicly available materials relating to the business,
finances and operations of the Company and such other publicly available
materials relating to the offer and sale of the Shares as have been requested by
Purchaser. Purchaser and its advisors, if any, have been afforded the
opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by Purchaser or its advisors, if
any, or its representatives shall modify, amend or affect such Purchaser’s right
to rely on the Company’s representations and warranties contained herein.
Purchaser understands that its investment in the Shares involves a high degree
of risk. Purchaser has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Shares.

 

(c) No Governmental Review. Purchaser understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Shares or the fairness or
suitability of the investment in the Shares, nor have such authorities passed
upon or endorsed the merits of the offering of the Shares.

 

(d) Sales; Short Selling. From and after the date Purchaser received any
information about the existence of this offering, Purchaser has not offered,
pledged, sold, contracted to sell, sold any option or contract to purchase,
purchased any option or contract to sell, granted any option, right or warrant
to purchase, loaned, or otherwise transferred or disposed of, directly or
indirectly, any shares of Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock, entered into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Common Stock, or directly or indirectly,
through related parties, affiliates or otherwise sold “short” or “short against
the box” (as those terms are generally understood) any equity security of the
Company. Purchaser covenants that it will not, nor will it authorize or permit
any person acting on its behalf to, engage in any such transactions until
following the Closing.

 

(e) Information Regarding Purchaser. Purchaser has provided the Company with
true, complete, and correct information regarding all applicable items set forth
on Purchaser’s signature page to this Agreement.

 

(f) Placement Agents as Beneficiaries. Purchaser expressly acknowledges and
agrees that all representations, warranties, covenants and agreements made or
given by the Purchaser to the Company herein, are also irrevocably made and
given for the benefit of the Placement Agents and that the Placement Agents are
entitled to rely on the same in connection with the placement of the Shares as
if such representations, warranties, covenants and agreements, as applicable,
were made directly to the Placement Agents.

 

 4 

 

 

(g) Non-Reliance on Placement Agents. Purchaser understands that the Placement
Agents have acted solely as the agents of the Company in this placement of the
Shares and not to the Purchaser. Purchaser further acknowledges that (i) the
Placement Agents, their affiliates, and their respective representatives make no
representation or warranty with regard to the merits of the offering of the
Shares or as to the completeness or accuracy of any information or materials
such Purchaser may have received in connection therewith, and Purchaser has not
relied and will not rely on any information, representations or advice furnished
by or on behalf of any of the Placement Agents, their affiliates or their
respective representatives, orally or in writing, in making a decision to
purchase the Shares, (ii) it will be responsible for conducting its own due
diligence investigation with respect to the Company and the offer and sale of
the Shares, (iii) it will be purchasing Shares based on the results of its own
due diligence investigation of the Company and (iv) it has negotiated the offer
and sale of the Shares directly with the Company, and the Placement Agents will
not be responsible for the ultimate success of any such investment.

 

ARTICLE III

MISCELLANEOUS

 

3.1 Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all stamp and
other taxes and duties levied in connection with the sale of the Shares.

 

3.2 Entire Agreement. This Agreement, together with the exhibits and schedules
thereto, contains the entire understanding of the parties with respect to the
subject matter hereof and supersedes all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.

 

3.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified on the signature pages attached hereto prior to 6:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number on the signature pages attached hereto on a day that is not a
Trading Day or later than 6:30 p.m. (New York City time) on any Trading Day, (c)
the Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications is set forth on the signature pages attached hereto. For purposes
of this Agreement, “Trading Day” shall mean a day on which the Company’s Common
Stock is traded on the Nasdaq National Market, or, if the Company’s Common Stock
is not eligible for trading on the Nasdaq National Market, any day except
Saturday, Sunday and any day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.

 

3.4 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and Purchaser or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

3.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

 5 

 

 

3.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. Neither
Company nor Purchaser may assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other party.

 

3.7 Termination. In the event that the Placement Agency Agreement is terminated
by the Placement Agents pursuant to the terms thereof, this Agreement shall
terminate without any further action or obligation on the part of the parties
hereto.

 

3.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York.

 

3.9 Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and delivery of the Shares.

 

3.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

3.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

3.12 Replacement of Securities. If any certificate or instrument evidencing any
of the Shares is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement certificate.

 

3.13 Exculpation of the Placement Agents. Each of the Company and Purchaser
agrees for the express benefit of the Placement Agents, their affiliates and
their respective representatives that:

 

(a) None of the Placement Agents, their affiliates or their representatives: (i)
have any duties or obligations under this Agreement; (ii) shall be liable for
any improper payment made in accordance with this Agreement and the information
provided herein by the Company; (iii) make any representation or warranty, or
have any responsibilities as to the validity, accuracy, value or genuineness of
any information, certificates or documentation delivered by or on behalf of the
Company pursuant to this Agreement; or (iv) shall be liable (x) for any action
taken, suffered or omitted by any of them in good faith and reasonably believed
to be authorized or within the discretion or rights or powers conferred upon it
by this Agreement or (y) for anything which any of them may do or refrain from
doing in connection with this Agreement, except for such party’s own gross
negligence or willful misconduct or required by law.

 

(b) The Placement Agents, their affiliates and their respective representatives
shall be entitled to rely on, and shall be protected in acting upon, any
certificate, instrument, opinion, notice, letter or any other document or
security delivered to any of them by or on behalf of the Company.

 

(Signature Pages Follow)

 

 6 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

ADVAXIS, INC.         By:   Name: Daniel J. O’Connor   Title: President and
Chief Executive Officer  

 

Address for Notice:

305 College Road East

Princeton, New Jersey

Attn: Daniel J. O’Connor

Tel: 609-452-9813 extension 104

 

With a copy to (which shall not constitute notice):

 

Alston & Bird LLP

90 Park Avenue

New York, New York 10016

Attn: Matthew W. Mamak

Tel: (212) 210-1256

Fax: (212) 210-9444

 

[Company Signature Page to Securities Purchase Agreement]



 

   

 

 



